Citation Nr: 1220753	
Decision Date: 06/14/12    Archive Date: 06/22/12

DOCKET NO. 09-17 012	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUE

Whether new and material evidence has been received to reopen a service connection claim for arthritis and gout.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran, his wife, and his son


ATTORNEY FOR THE BOARD

K. Osegueda, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1945 to December 1946. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.

In July 2010, the Veteran testified at a hearing before a Decision Review Officer (DRO) at the RO. In July 2011, the Veteran testified at a hearing before the undersigned Veterans Law Judge at the RO. Transcripts of the hearings are of record. 

A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011). 38 U.S.C.A. § 7107(a)(2) (West 2002).

(The issue of entitlement to a waiver of recovery of overpayment of pension benefits in the amount of $33,319, which was established due to an Income Verification Match (IVM) that revealed that certain unreported income for which the Veteran paid taxes with the Internal Revenue Service (IRS), will be addressed in a separate action.)

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC to ensure compliance with due process requirements.  VA will notify the appellant if further action is required.





REMAND

The Veteran contends, as he did in rating actions dated in January 1983, December 1990, and February 1994, that he incurred arthritis and gout during his active military service from October 1945 to December 1946. The prior denials of service connection were based on the finding that such of the Veteran's service records were available did not show treatment for the disorder as the Veteran alleged. 

In particular, the Veteran's separation medical examination report indicates that his musculoskeletal system was evaluated as normal, and there were no abnormalities noted. In a December 1968 application for non-service-connected pension benefits, the Veteran reported ""N/A" as to the query of whether he ever had in-service treatment for any disorder. 

The Board presently remands the Veteran's petition to reopen his claims and obtain service connection to ensure compliance with due process requirements of law. 
However, the Veteran is advised that the RO's denial of the claims in January 1983, December 1990, and February 1994 are all "final" within the meaning of the law, and VA may not by law review the merits of his claims (i.e., whether the benefit may be granted) without the submission of "new and material" evidence. By "new" evidence is meant existing evidence not previously submitted to agency decision makers. Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim. 38 C.F.R. § 3.156(a) (2011). Stated another way, the Veteran must submit or VA must receive some new evidence within the meaning of 38 C.F.R. § 3.156(a). The Veteran's merely repeating what he has previously told VA in the actions of January 1983, December 1990, and February 1994 is not new. 

The Veteran's service treatment records have been lost or destroyed. In February 2009, VA requested the Veteran's service treatment records from the National Personnel Records Center (NPRC). This advisement followed December 1989 and December 1993 reports from the Surgeon General's Office that it had no record of the Veteran's in-service treatments as he had alleged. In a February 2009 response, NPRC informed VA that the Veteran's service treatment records and Surgeon General's Office (SGO) extracts were "fire-related" and no records were on file at NPRC. NPRC's response also indicated that if the Veteran was treated in service and VA could supply the necessary information, the request could be resubmitted under Personnel Information Exchange System (PIES) request code M05.

Particularly in cases where the veteran's service treatment records have been lost or destroyed, VA has a heightened duty to assist the veteran in development of his claim, to include identifying the types of alternate or collateral sources of evidence that may assist the veteran in substantiating his claim, such as statements from service medical personnel and "buddy" certificates or affidavits. See Dixon v. Derwinski, 3 Vet.App. 261 (1992). The Veteran was not provided notice of VA's expanded duty to assist. 

In order to search for information in fire-related cases, NPRC must rely on secondary evidence. In order to facilitate searches of auxiliary records, the Veteran is normally required to complete and submit NA Form 13055, Request for Information Needed to Reconstruct Medical Data. During a previous attempt to reopen the claim for service connection for arthritis and gout, the Veteran submitted a blank NA Form 13055 in December 1989. In January 1990, the RO informed the Veteran that based on the information he furnished, no military treatment extracts were identified by the National Archives and Records Administration (NARA). 

During the July 2010 DRO hearing and the July 2011 Travel Board hearing, the Veteran's son and wife testified that the Veteran had an impaired memory due to strokes. During the hearings, the Veteran testified that he was treated for arthritis in the military, but he could not remember "all the details." He related that he could not remember if his first experience with arthritis was before or during service, but that his wife and son could testify as to what the Veteran told them before his memory was impaired. See July 2011 Travel Board hearing transcript, pp. 3-4.

During the July 2010 DRO hearing, the Veteran's son testified that the Veteran told him that he was not deployed with his unit due to manifestations of arthritis or joint difficulty, which caused issues and problems throughout his service. The Veteran was reportedly assigned to a temporary acting noncommissioned officer (NCO) position because he was unable to participate in World War II due to gouty arthritis in his lower extremities. See July 2010 DRO hearing transcript, pp. 6, 7, 10, 11. 

In a December 1992 Improved Pension Eligibility Verification Report, the Veteran reported that he was awarded disability benefits from the Social Security Administration (SSA). When VA is put on notice of the existence of SSA records, VA must seek to obtain those records before proceeding with the appeal. Lind v. Principi, 3 Vet.App. 493, 494 (1992); Masors v. Derwinski, 2 Vet.App. 181, 188 (1992) (VA has a duty to acquire both the SSA decision and the supporting medical records pertinent to a claim); Murincsak v. Derwinski, 2 Vet.App. 363 (1992) (medical records upon which an award of SSA disability benefits have been predicated are relevant to VA claims for service connection and an increased rating). Therefore, all relevant SSA records need to be obtained and associated with the claims files.

If the RO/AMC determines that the Veteran has submitted new and material evidence to warrant the reopening of his claim, it must then determine if the Veteran warrants a VA examination under McLendon for his claimed arthritis and gout disability. Under McLendon v. Nicholson, 20 Vet.App. 79 (2006), in disability compensation (service connection) claims, VA must provide a VA medical examination when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for VA to make a decision on the claim. 

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

1. The RO/AMC must:

Provide the Veteran a development letter with notification of VA's expanded duty to assist pursuant to See Dixon v. Derwinski, 3 Vet.App. 261 (1992). Send another NA Form 13055 and inform the Veteran that a fully completed form is necessary for further search for service treatment records. 

If the Veteran returns a completed NA Form 13055 within the prescribed time limit, conduct another NPRC request for records under the PIES M05 request code.

If an inquiry with the M05 code results in a negative reply, the RO/AMC must complete a memo of service record unavailability and associate it with the record.

2. The RO/AMC must also: 

Ascertain if the Veteran has received any VA, non-VA, or other medical treatment that is not evidenced by the current record for gout and/or arthritis, to specifically include, but not limited to, any VA treatment provided after December 2008. Provide the Appellant with the necessary authorizations for the release of any non-VA treatment records not currently on file. Obtain these records and associate them with the claims folder.

Obtain a copy of the decision to grant SSA benefits to the Veteran and the records upon which that decision was based and associate them with the claims file. 

If the search for the records is unsuccessful, and further attempts to obtain them would be futile, the RO should document this in the claims file and notify the Veteran in accordance with 38 C.F.R. § 3.159(c)(2), (3).

3. After the above development is completed, the RO/AMC must determine if new and material evidence has been received to reopen the Veteran's claim of service connection for arthritis and gout.

IF THE CLAIM IS REOPENED, the RO/AMC must determine if a VA examination is appropriate under McLendon v. Nicholson, 20 Vet.App. 79 (2006). If so, the RO/AMC must:

Arrange for the conduct of a VA joints examination. The following considerations will govern the examination:

The claims folder and a copy of this remand will be provided to the examiner for review in conjunction with the examination. The examiner must acknowledge receipt and review of these materials in any report generated by the examination.

The examiner will be advised:

The purpose of the examination is to ascertain whether the Veteran has arthritis and/or gout as a result of any in-service incident. The question of the severity of the disorder is only relevant to the extent that it may provide information as to the source of the disorder.

The mere statement of the examiner's expertise and/or a bare summary conclusion is not alone sufficient under the law to accomplish VA's legal obligation to assist the Veteran. By law, the Board must evaluate multiple factors in determining whether medical opinions are sufficient to evaluate a claim. These factors include but are not limited to whether the examiner was aware of all facts of record; reviewed the claims folder; conducted any necessary clinical testing or interview with the Veteran, and whether the  examiner explained the factual and medical bases for any opinion.  

4. Thereafter, the RO/AMC will review the claims files and ensure that the foregoing development actions have been conducted and completed in full. If any development is incomplete, appropriate corrective action is to be implemented. 

5. The RO/AMC must then readjudicate the claim of whether new and material evidence has been received to reopen a claim of service connection for arthritis and gout. If the RO/AMC reopens the claim, it must also adjudicate the claim of service connection for arthritis and gout, including consideration of all of the evidence of record. If the benefits sought on appeal remain denied, the Veteran and his representative will be furnished a supplemental statement of the case with reasons and bases for the decision. The Veteran and his representative will be then given an appropriate opportunity to respond thereto.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded. Kutscherousky v. West, 12 Vet.App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 


(CONTINUED ON NEXT PAGE)

action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2011).



